Per Curiam.
This action was commenced in the district court for Douglas county -by Roy F. Evans, a fireman, employed by defendant, the city of Omaha, to recover a portion of his annual salary. On his first cause of action plaintiff sought to recover -an amount equal to his pay for one day in each month which had been deducted by the city. The second cause of action is for the recovery of pay for four days during the month of September, 1928, which had been deducted from the regular pay of plaintiff, by an order reducing the personnel of the fire department for four days a month. The trial court found in favor of plaintiff on his first cause of action and for the defendant on the second cause of action. Plaintiff has appealed and defendant has perfected a cross-appeal.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.